The Goodyear Tire & Rubber
                                                                            /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 23, 2015

                                    No. 04-14-00620-CV

  Rosa Obregon PEREZ, Ricardo O. Perez, individually and as next friend of Rosa Elia Perez,
         Maria Perez Jalomus, Juan Jose Perez, Julio Perez, Jr., and Fernando Perez,
                                        Appellants

                                             v.

                    THE GOODYEAR TIRE & RUBBER COMPANY,
                                  Appellees

               From the 83rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 26130
                              Robert Cadena, Judge Presiding


                                      ORDER
        Appellee The Goodyear Tire & Rubber Company has filed a motion for access to the
sealed portion of the appellate record so that it can completely and specifically cite to the
appellate record in its brief. We GRANT the motion and ORDER that from present until
February 20, 2015, appellee may appear in person at the Fourth Court of Appeals to review the
sealed appellate record. Appellee may file an amended brief on or before February 23, 2015.



                                                  ___________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court